Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered March 23, 1994, which adjudicated respondent a juvenile delinquent and placed him with the Division for Youth for 18 months, following a fact-finding determination that respondent committed an act that, if committed by an adult, would constitute the crime of robbery in the second degree, unanimously affirmed, without costs.
Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered March 23,1994, which adjudicated respondent a juvenile delinquent and placed him with the Division for Youth for up to 18 months, following a fact-finding determination that respondent committed an act that, if committed by an adult, would constitute attempted robbery in the first degree, attempted robbery in the second degree, and menacing in the second degree, unanimously reversed, on the law and the facts, without costs, and the petition dismissed.
The photo array was not unduly suggestive. Respondent, who was described by the complainant as “light-skinned black” and “young”, was one of several young African-American men in the array. He was not the person in the group with the lightest complexion, as he contends, and while it is true that he was the only person with a cornrow hairstyle, reasonable steps were taken to deemphasize that feature by including others in the array who were wearing hats. It is also true that respondent was the youngest person in the array, and looked like the youngest, but this feature alone did not have the effect of singling him out. Nor was there anything suggestive about the subsequent lineup, where respondent appeared among several young looking, “light skinned” African-American males.
*36The second dispositional order on appeal is reversed with the presentment agency’s consent, and its acknowledgment that the petition underlying it is factually without merit. Concur— Murphy, P. J., Rosenberger, Wallach, Williams and Tom, JJ.